Citation Nr: 0838683	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Juan A. Vega, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
October 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims for service 
connection.

The veteran originally sought a hearing before the Decision 
Review Officer (DRO); however the veteran withdrew his 
request.

In September 2008, the veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  The transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  There is competent evidence relating hepatitis C to 
service.

2.  There is no link between the left shoulder disability to 
service.

3.  There is no link between the bilateral knee disability to 
service





CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

2.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2008); 38 C.F.R. § 3.303 (2008).

3.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008). Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

A.  Hepatitis C

The veteran claims entitlement to service connection for 
Hepatitis C.  Medically recognized risk factors for hepatitis 
C include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.

Service medical records do not show treatment for, or a 
diagnosis of, hepatitis; however, the veteran's DD-214 
discharge summary indicates that the veteran's specialty with 
the military was medic, and the veteran claims that he was 
exposed to bodily fluids over the course of his service.

The veteran was diagnosed in June 2001 with hepatitis C.  At 
a VA examination, dated February 2006, the examiner reviewed 
the claims file and stated that the veteran's hepatitis C is 
in remission.  

The examiner further stated that the service treatment 
records (STRs) show that the veteran had a surgical procedure 
while in service but that the records did not show that a 
blood transfusion was performed.  

During the exam, the veteran denied IV drug use, however, the 
examiner noted that the veteran's private medical records 
from Dr. D.A.G., M.D. (Dr. D.G.), dated September 2002, 
indicated that the veteran had a history of cocaine use.

The examiner diagnosed the veteran as having hepatitis C in 
remission, with the etiology unknown.  The examiner opined 
that it is not as likely as not that there is any risk factor 
for hepatitis C shown while on active duty.

The VA examiner completed an addendum to his February 2006 
opinion in October 2007 addressing the veteran's position as 
a medic with the military as a risk factor for hepatitis C.  
The examiner concluded that the possibility that the veteran 
was exposed to bodily fluid while in service could not be 
denied; however, the preponderance of the evidence as to the 
etiology of hepatitis C leans more to IV drug use than to the 
incidental exposure to body fluids while a medic.

VA outpatient treatment records dated November 2003 indicate 
a history of marijuana and cocaine usage, however, no method 
of drug usage was indicated.  

The medical record from Dr. D.G., dated September 2002, 
speculates that the veteran may have contracted hepatitis 
from a blood transfusion he received during a surgical 
procedure performed during service.  However, the veteran was 
mistaken about his medical history as the surgical records, 
discussed below, indicate that the veteran was not given 
blood or blood product during the procedure. 

Dr. D.G. also stated that the veteran had a history of 
cocaine use, a risk factor for hepatitis C.  However, the 
record fails to indicate whether the veteran's usage was via 
IV, intranasal, or otherwise.  

It appears that Dr. D.G. was not provided the veteran's STRs 
and that he failed to address whether the veteran's career as 
a medic could have led to the veteran's hepatitis C.  The 
doctor's opinions regarding the etiology of the veteran's 
hepatitis are speculative.  Therefore, Board finds the 
records of little probative value.

In a written statement from the veteran, dated May 2003, the 
veteran indicated that he received blood during his surgery 
while in service.  He also indicated that he was exposed to 
blood and other bodily fluids while performing his duties as 
a medic during his hospital rotations from August 1979 to 
October 1986.

Concerning the veteran's surgery during service, the veteran 
had surgery on his right shoulder in May 1977.  The surgery 
records indicate that the veteran lost approximately 150 cc's 
of blood.  The Board reviewed all STRs related to the 
surgery; however, none indicate that the veteran was given a 
blood transfusion or blood product.

In September 2008, the veteran testified before the 
undersigned.  He indicated that while serving as a medic he 
was exposed to body fluid.  He indicated that on at least one 
occasion he had vomit splash into his mouth.  He also 
testified that he was exposed to body fluids when starting 
IVs and to blood in the field.  He further stated that he was 
spit on, handled urine, and accidentally touched feces while 
doing his hospital rotations.

The Board notes that several private treatment and VA 
treatment records show that the veteran denied IV drug use.  
The veteran denied IV drug use at his VA examination in 
February 2006.  The few records documenting the veteran's 
history of drug use failed to indicate the method in which 
the veteran used them.  Risk factors for hepatitis C include 
intranasal and IV drug usage.  The evidence does not show 
that either method was one that the veteran used.

The Board has considered the VA examiner's opinion that the 
etiology of hepatitis C leans more to IV drug use than to the 
incidental exposure to body fluids while a medic; however, as 
the examiner noted, the veteran denied IV drug usage.  The 
veteran denied IV drug usage on several other occasions.  

It also appears that the VA examiner relied heavily on the 
records from Dr. D.G., whom it appears did not have a full 
background on the veteran's military service and his duties 
as a medic.  The VA examiner stated that the possibility that 
the veteran was exposed to bodily fluid while in service 
could not be denied.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Because the evidence shows that the veteran was a medic in 
service, one of the risk factors for hepatitis C, and because 
the evidence is unclear as to whether the veteran engaged in 
IV or intranasal drug use, the Board is giving the benefit of 
the doubt to the veteran.  Accordingly, the appeal is 
granted.

B.  Knees and Left Shoulder

The Board has reviewed the veteran's STRs.  While the records 
show that the veteran was treated for a right shoulder 
disability in service, the records fail to show that the 
veteran had problems with the left shoulder.  The records 
also fail to show that the veteran was treated for an injury 
to either knee.  Since the veteran's service medical records 
make no reference to a chronic disability involving his left 
shoulder or either knee, these records provide highly 
probative evidence against the veteran's claims.

The veteran had a VA examination in October 2007.  The 
examiner reviewed the claims file and noted the veteran's 
lack of treatment for the left shoulder and knees in service.  
He noted the veteran's surgical procedures on the knees and 
shoulder performed in 1995, after service, and stated that 
the related records failed to indicate a catalyst or stimulus 
for the veteran's complaints and resulting surgeries.  The 
veteran reported that he received no further physician guided 
treatment for his knees or left shoulder subsequent to the 
surgeries.

The veteran reported to the examiner that he made 
approximately 50 parachute jumps and landings in service.  
His Form DD-214 shows a parachute badge, but does not 
indicate the number of jumps made.

After a full examination, the examiner diagnosed the veteran 
with residuals of arthroscopy medial meniscectomy right knee, 
stable joint; residuals of arthroscopy medial meniscectomy 
left knee, stable joint; and acromioplasty left shoulder, 
stable joint, with residuals.  

After reviewing the medical evidence, considering the 
veteran's history of parachute jumps, his lack of treatment 
for the disabilities in service, and his lack of treatment 
for the disabilities since 1995, the examiner opined that 
there was no evidence to suggest that parachute landings and 
falls out of aircraft cause any increase in knee symptoms.  
He further stated that parachute landings and falls are 
associated with acute injury and have not been established as 
a nexus to age accelerated arthritis changes.  The examiner 
concluded that the veteran's current left shoulder and 
bilateral knee conditions were not caused by service, or 
parachute landings and falls made while on active duty.  

The veteran's private treatment records from July 1995 
indicate that the veteran sought treatment for right shoulder 
pain and bilateral knee pain.  The veteran noted a one year 
history of bilateral knee pain unassociated with any initial 
traumatic event.  The veteran reported that he had been an 
avid runner for 10-11 years, running 4-12 miles every other 
day, but that he had been unable to run for approximately a 
year due to the knee pain.

Records dated August 1995 show that the veteran had a left 
knee arthroscopy procedure and that he complained of left 
shoulder pain related to his use of crutches.  The doctor 
found that he had mild impingement of the left shoulder.  

In December 1995, the veteran had surgery on his left 
shoulder and right knee.  As of May 1996, the veteran had no 
further complaints related to his left shoulder or either 
knee.

The veteran testified before the undersigned in September 
2008 regarding his shoulder and bilateral knee disability.  
He testified that he was a paratrooper in the military for 
the first four years of his military career.  He described 
parachute landing falls and the four points of contact, which 
include the shoulder area.  He stated that it was his belief 
that the impact of his airborne jumps affected his 
disability.  He testified that he made 2 to 3 jumps per 
month, or about 36 jumps per year.  He further stated that he 
felt the impact on his knees and left shoulder almost 
immediately after 4 or 5 jumps but he did not complain or 
seek treatment until after service.  

The Board has considered the veteran's statements and has 
taken into consideration his background as a medic.  However, 
the evidence weighs against the finding of service connection 
as the veteran was not treated during service for his 
bilateral knee or left shoulder conditions.  The veteran was 
not treated until 1995, nine years after separation from 
service, and 12 years after his last jump as a paratrooper as 
he only served as a paratrooper for the first four years of 
service.  

Private treatment records indicate that the veteran was an 
avid runner and had only been having symptoms in his knees 
for the year prior to the July 1995 visit, providing evidence 
against this own claim.  The records indicate that the left 
shoulder pain was a result of using crutches after his knee 
surgeries, providing more evidence against this claim. 

Most probative is the VA examiner opinion stating that that 
parachute landings and falls are associated with acute injury 
and have not been established as a nexus to age accelerated 
arthritis changes.  The veteran was not treated for 12 years 
after his last jump, had no treatment for his left shoulder 
or knees in service, and had no additional treatment 
subsequent to the 1995 surgeries.

Simply stated, the Board finds that the service medical 
record, the post-service medical record, and the VA 
examiner's opinion provide evidence against this claim, 
outweighing the statements of the veteran.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a left shoulder disability and 
bilateral knee disability.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  38 
U.S.C.A.  § 5107(b).  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the veteran in January 2006 and March 2006 that fully 
addressed all notice elements and Dingess requirements.  The 
letter informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  

In this case, not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in November 2007 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, service medical records and private 
medical records.  The veteran submitted private treatment 
records and service documents, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The veteran was 
afforded VA medical examinations in February 2006 and October 
2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for Hepatitis C is granted.

Service connection for a left shoulder disability is denied.

Service connection for a right/left/bilateral knee disability 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


